Citation Nr: 0810338	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The veteran served on active duty from June 1965 to June 
1978.  He also had active service from June 1978 to February 
1981, which in a November 1981 administrative decision, the 
RO determined to have been under dishonorable conditions for 
VA purposes; VA benefits based on any disability incurred in 
or aggravated during this period are therefore prohibited.

In March 2006, the veteran's representative asked that a 
claim for service connection for a left knee disability be 
adjudicated.  The RO issued a VCAA letter regarding this 
matter in March 2006; however, there is no indication in the 
claims older that the claim was adjudicated.  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In regard to the claim for service connection for hepatitis 
C, the veteran tested positive for hepatitis C in November 
2003 and began treatment with the VA Medical Center for this 
disease.  He underwent a liver biopsy in February 2004, which 
confirmed the diagnosis of hepatitis C, genotype 1A.  The 
veteran contends that this disease is a result of in-service 
risk factors.  Specifically, he contends that as a casualty 
clerk with the 14th Infantry in Vietnam, he had daily 
exposure to blood when dealing with dead and wounded men.  
The claims file also indicates non-service related hepatitis 
C risk factors recognized by VA, including in-service and 
post-service intravenous drug use and intranasal cocaine use.  

Although attempts were made in September 2003 to obtain the 
veteran's complete service medical records, such records were 
never obtained.  To date, the only service records associated 
with the veteran's claims file are his dental records and 
personnel records.  Further efforts at obtaining the 
veteran's service medical records should be taken before the 
Board renders a decision in this case.

In regard to the claim for service connection for PTSD, 
service connection requires a veteran to provide 1) medical 
evidence diagnosing PTSD; 2) a link, established by medical 
evidence, between current symptoms of PTSD and an in-service 
stressor; and 3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

This case turns on the first and second required elements 
listed above, namely medical evidence diagnosing PTSD and a 
medical nexus opinion linking current symptoms to the 
veteran's in-service stressors.  The third element was 
established in April 2006, when the Center for Units Records 
Research (CURR) verified the veteran's reported in-service 
stressors of rocket and mortar attacks on his battalion in 
February 1968 and April 1968 while stationed at the Long Binh 
Post.   

It is unclear, however, whether the veteran has been 
diagnosed with PTSD.  Although VA doctors have made numerous 
references to the veteran having PTSD during treatment, he 
has never been formally diagnosed with PTSD and a medical 
opinion as to the etiology of such condition, if present, has 
never been provided.  See VA treatment records from September 
2000, August 2002, May 2003, July 2003, and November 2003.  A 
VA examination determining whether the veteran in fact has 
PTSD, and if so, whether such condition is related to or 
caused by exposure to rocket and mortar fire during service, 
is necessary in this case before the Board renders a 
decision.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records, including clinical records, 
from the National Personnel Records 
Center (NPRC) and/or any other 
appropriate source.  

2.   Thereafter, schedule the veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during 
active service (i.e., the in-service 
stressors of rocket and mortar attacks 
on his battalion).   

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

